COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                             FORT WORTH

                            NO. 02-17-00066-CR


VERBA FELICIA PETERSON                                           APPELLANT

                                      V.

THE STATE OF TEXAS                                                     STATE

                                   ----------

          FROM THE 432ND DISTRICT COURT OF TARRANT COUNTY
                      TRIAL COURT NO. 1452670R

                                   ----------

                       MEMORANDUM OPINION1

                                   ----------

      On February 17, 2017, appellant Verba Felicia Peterson filed a notice of

appeal from her conviction for falsely holding herself out as a lawyer in case

number 1452670R, which had been entered that same day. See Tex. Penal

Code Ann. § 38.122 (West 2016).      On March 3, 2017, the State moved to

dismiss case number 1452670R because “[t]he case has been re-filed or re-



      1
      See Tex. R. App. P. 47.4.
indicted as Cause No. 1460794.”2 See Tex. Code Crim. Proc. Ann. art. 32.02

(West 2006).    That same day, the trial court vacated its February 17, 2017

judgment. We notified the parties that we questioned our jurisdiction over this

appeal because there was no final judgment of conviction or other order subject

to appeal and gave the parties an opportunity to show grounds for continuing the

appeal. See Tex. R. App. P. 44.3. No party responded to our notice. Because

there is no final judgment of conviction or other order subject to appeal regarding

case number 1452670R, we dismiss the appeal for want of jurisdiction. See Tex.

R. App. P. 43.2(f); Sontiago Morales v. State, No. 2-04-550-CR, 2005 WL
375495, at *1 (Tex. App.—Fort Worth Feb. 17, 2004, no pet.) (mem. op., not

designated for publication); Hilburn v. State, 946 S.W.2d 885, 886 (Tex. App.—

Fort Worth 1997, no pet.).


                                                   /s/ Lee Gabriel

                                                   LEE GABRIEL
                                                   JUSTICE

PANEL: GABRIEL, SUDDERTH, and KERR, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: April 20, 2017




      2
       This case number resulted in a conviction for the same offense, which is
the subject of a separate appeal. Peterson v. State, No. 02-17-00065-CR.


                                        2